Citation Nr: 0507113	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  04-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran had previously completed an appeal of a January 
1998 rating decision which denied an increased rating for 
flat feet.  However, in June 2000 the veteran submitted a 
letter stating that he wished to withdraw his appeal for an 
increased rating for flat feet.  Accordingly, this issue is 
no longer for appellate consideration by the Board.

In March 2005, the veteran submitted additional medical 
evidence to the Board, along with a wavier of RO review of 
that evidence.  This evidence has been considered in the 
following decision.


FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disability have been met.  38 U.S.C.A. 
§ 1155;  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duties to notify and assist, in 
light of the favorable determination contained herein, a 
remand for further development in this regard would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  There is no prejudice to the 
veteran in proceeding to consider the matter on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran maintains that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  He asserts that low back and lower extremity 
disabilities, which result in continuous pain, prevent him 
from engaging in any gainful employment for which he would be 
qualified.

The Board is aware that the veteran has several nonservice-
connected disabilities, including hypertension, glaucoma, and 
sick sinus syndrome.  The determination of the veteran's 
employability has been made without consideration of the 
veteran's nonservice-connected disabilities.

The veteran has a 40 percent evaluation in effect for 
degenerative disc disease of the lumbosacral spine, a 30 
percent evaluation in effect for right total hip replacement, 
a 10 percent rating for flat feet, a 10 percent rating for 
right lower extremity radiculopathy, and a 10 percent rating 
for left lower extremity radiculopathy.  Considering the 
bilateral factor for disability of both lower extremities, 
the combined rating for the service-connected disabilities is 
70 percent.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to two or 
more service-connected disabilities provided that there is 
one disability rated at 40 percent or more and additional 
disability to bring the combined service-connected disability 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Since the veteran has one service-connected disability 
rated at 40 percent, and a total combined rating of 70 
percent, the veteran meets the minimum schedular criteria for 
a total rating based on unemployability.

The veteran has reported that he completed two years of 
college.  The veteran worked most of his life as a salesman.  
The last 10 years he worked part time driving to job sites to 
pick up plans.  He retired in March 2000.

The veteran submitted a letter from his private physician in 
December 2002.  The physician noted that the veteran had a 
number of medical issues including low back pain, flat feet, 
status post right total hip replacement, hypertension, and 
sick sinus syndrome.  The physician stated that due to the 
veteran's medical problems, regardless of his age, the 
veteran would not be able to obtain or maintain any type of 
gainful employment. 

On VA orthopedic examination in January 2003, the veteran 
reported constant low back pain rated at about 5 or 6 out of 
10, and pain radiating down into both legs rated about 7 out 
of 10.  The veteran reported periods of increased pain.  The 
veteran stated that he could not walk very far.  The 
diagnoses included severe degenerative joint and disc disease 
of the lumbosacral spine, status post right hip replacement, 
and bilateral pes planus.  The examiner stated that the 
veteran would be limited in his ability to be employed in any 
capacity involving physical labor from his service-connected 
disabilities.  The examiner opined that the veteran would be 
employable in a sedentary capacity if only his service-
connected disabilities were to be considered.

VA outpatient records dated in February and June 2003 
indicate that the veteran complained of constant severe pain 
in his low back, left hip, and left lower extremity.  The 
veteran indicated that he could not do any sustained walking 
because of the pain in his left lower extremity.  A June 2003 
VA examiner stated that the veteran could not manage any 
active employment because of his service-connected 
disabilities.  A December 2003 record indicates that the 
veteran had decreased use of legs and increased pain in the 
lower back.  The veteran was using a cane to assist with 
ambulation.  He was not currently driving since almost being 
involved in two separate accidents within two days, when he 
was unable to use his right foot on the brake.  A March 2004 
outpatient record indicates that the veteran had chronic back 
pain.  He was given epidural steroid injections.  The 
injections helped, but the veteran still had pain in his legs 
and feet.

An April 2004 VA examiner stated that the veteran's lifestyle 
was significantly limited by his lumbar disc disease.  The 
examiner noted that the veteran had to use a rolling walker 
and that he had to give up driving.

In a May 2004 letter, the veteran's spouse reported that the 
veteran had severe back pain most of the time.  She stated 
that the veteran had trouble walking and needed to use a 
walker or cane.  She also reported that the veteran could no 
longer drive.  

A June 2004 letter from the veteran's private physician notes 
that the veteran had peripheral neuropathy possibly due to 
multiple areas of disc disease in the lower back.

On VA examination in July 2004, the veteran complained of 
constant low back pain.  He also reported flare-ups with 
increased pain.  He reported that he used a rolling walker 
when he went somewhere where he would have to walk.  The 
veteran was unhappy because he could not drive anymore.

In March 2005, the veteran submitted VA medical records dated 
from December 1998 to February 2005.  The more recent records 
reveal that the veteran experienced constant low back and 
lower extremity pain, that was increasing in severity.  The 
veteran was recommended to a pain clinic.

The Board finds that, with resolution of doubt in the 
veteran's favor, the evidence supports a finding that the 
veteran is unemployable due to his service-connected 
disabilities.  Several physicians have stated that the 
veteran is unable to engage in physical employment due to his 
service-connected disabilities.  The veteran's employment in 
the past involved driving and the veteran is no longer able 
to drive due to his service-connected disabilities.  While 
the January 2003 VA examiner indicated that the veteran's 
service-connected disabilities did not prevent the veteran 
from engaging in sedentary employment, the medical evidence 
since that time has indicated that the veteran experiences 
constant and severe pain due to his service-connected 
disabilities.  As such, the Board finds that the pain from 
the veteran's service-connected disabilities would also 
prevent the veteran from engaging in sedentary employment. 

In view of the veteran's limited mobility, his constant pain, 
and his narrow occupational background, the Board is 
satisfied that the veteran's service-connected disabilities 
render him unemployable.  Accordingly, a total rating based 
on individual unemployability is warranted. 


ORDER

Entitlement to total rating based on unemployability due to 
service-connected disability is granted subject to the law 
and regulations governing the award of monetary benefits.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


